Citation Nr: 1445182	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-34 345	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral strain with degenerative disc disease, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By rating action in May 2014 the RO increased the rating assigned for the Veteran's lumbosacral strain with degenerative disc disease from 20 percent to 40 percent, effective from December 2012.  The effect of that increase was to raise the Veteran's combined schedular disability evaluation to 100 percent, also effective from December 2012.  

The Veteran was afforded an RO hearing in August 2012, a transcript of which is of record.  Notice, too, is taken that the Veteran in his substantive appeal received by VA in December 2011 had requested a hearing before the Board, sitting at the RO, which was later modified to a request for a Board videoconference hearing.  The record reflects that the videoconference hearing was scheduled to occur in October 2014, but cancelled by the Veteran.  No other request for a hearing is otherwise pending as to the lone appellate issue.  

The record indicates that the Veteran is not now represented by any service organization, attorney, or agent, although he was previously represented during the course of the instant appeal by a private attorney whom he indicates withdrew from representation.  


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Board was advised through written correspondence received from the appellant in September 2014 that in June 2014 he had executed an Appeals Satisfaction Notice, to the effect that, because he had been awarded an overall rating of 100 percent, he was no longer appealing the issue of the rating assigned for his service-connected low back disorder and was withdrawing his appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
                                               Nathaniel J. Doan
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


